John Mauzy Pittman, Judge. The appellee in this workers’ compensation case filed a claim alleging that she sustained a compensable injury to a prosthetic appliance on November 25, 1994, when she slipped at work and ruptured a silicone breast implant. After a hearing, the Commission found that appellee had sustained such an injury and awarded medical expenses for the replacement of the implant; temporary total disability benefits from August 16, 1995, through September 5, 1995; and statutory attorney’s fees. From that decision, comes this appeal. For reversal, appellant contends that there is no substantial evidence to support the Commission’s finding that appellee sustained a compensable injury to her right breast implant on November 25, 1994. We find no error, and we affirm.  In determining the sufficiency of the evidence to support the findings of the Workers’ Compensation Commission, we view the evidence and all reasonable inferences deducible therefrom in the fight most favorable to the Commission’s findings, and we will affirm if those findings are supported by substantial evidence. American Greetings Corp. v. Garey, 61 Ark. App. 18, 963 S.W.2d 613 (1998). Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion. Nelson v. Timberline International, Inc., 57 Ark. App. 34, 942 S.W.2d 260 (1997). The determination of the credibility and weight to be given a witness’s testimony is within the sole province of the Commission. Min-Ark Pallet Co. v. Lindsey, 58 Ark. App. 309, 950 S.W.2d 468 (1997). Viewing the evidence, as we must, in the light most favorable to the Commission’s findings, the record shows that appellee was a forty-year-old woman employed in appellant’s bakery. Appellee had previously received silicone breast implants following mastectomy surgeries. She slipped on a wet floor at work in November 1994 and fell against a 300-pound machine with enough force to move the machine, taking the impact on her right breast. Later surgery showed that the right implant had ruptured; the left implant remained intact.  Appellant argues that the Commission’s opinion is not supported by substantial evidence because appellee’s testimony lacked credibility, and because appellee’s physicians testified that “there was no way to prove” that the injury to appellee’s implant was caused by her accident on November 25, 1994. We do not agree. First, the question of appellee’s credibility and the weight to be given her testimony are matters within the exclusive province of the Commission. Riverside Furniture Co. v. Loyd, 42 Ark. App. 1, 852 S.W.2d 147 (1993). Where, as here, the Commission finds a claimant’s testimony regarding the manner in which an injury occurred and was reported to be credible, that constitutes substantial evidence that the events took place as described. Id. Second, the weight to be given medical testimony is for the Commission to determine, Carter v. Flintrol, Inc., 19 Ark. App. 317, 720 S.W.2d 337 (1986), and the Commission is not required to believe the testimony of the claimant or any other witness, but may accept and translate into findings of fact only those portions of the testimony it deems worthy of belief. McMillan v. U.S. Motors, 59 Ark. App. 85, 953 S.W.2d 907 (1997). Here, the Commission rejected the medical opinions and decided that the sequence of events was sufficient legal proof that appellee’s injury had been caused by her fall at work. The Commission concluded that: [None of the doctors] can state that the implant was ruptured on November 25, 1994, when the claimant fell against the proofing machine. In fact, the claimant herself cannot state that the implant was ruptured. However, in looking at the totality of the circumstances, the claimant has proven by a preponderance of the evidence that that is exactly what happened. She stated she fell against the proofing machine, it dislocated the breast implant slightly, she reported the incident to Dr. Moffitt and was referred to Dr. Alderson. Dr. Alderson could not state that the breast implant had been ruptured until such time as he opened her chest. Once he did, he found the right implant had been ruptured. [T]his is proof by a preponderance of the credible evidence of cause and effect. We cannot say that the Commission erred in so finding. Appel-lee’s injury was established by medical evidence supported by objective findings by virtue of Dr. Alderson’s observation during surgery that the right implant had ruptured while the left implant remained intact. See Daniel v. Firestone Building Products, 57 Ark. App. 123, 942 S.W.2d 277 (1997) (physician’s direct observation of fibrous mass satisfied the requirement that a compensable injury must be established by medical evidence supported by objective findings). That having been done, it was unnecessary to offer medical evidence to prove the causal connection between the accident and the injury. Aeroquip, Inc. v. Tilley, 59 Ark. App. 163, 954 S.W.2d 305 (1997) (claimant not required to present medical evidence to show that his back injury, which was established by objective medical evidence, occurred as a result of his work accident). We think that reasonable minds could conclude, as the Commission did, that the sequence of events in the case at bar established a causal connection between the accident and the injury by a preponderance of the evidence, and we hold that the Commission’s decision is supported by substantial evidence. Affirmed. Robbins, C.J., and Rogers, Stroud, and Roaf, JJ., agree. Griffen, J., dissents.